Bloodworth, J.
While there are some special grounds of the motion for a new trial, with subdivisions, the only thing argued by counsel for the plaintiff in error is that the verdict is not supported by the evidence. There is no general insistence on all the grounds of the motion. The jury has settled the issues of fact in favor of the State; their finding has been approved by the judge who tried the case, and this court will not interfere.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.